Citation Nr: 1144974	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  07-09 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right shoulder disorder, claimed as a right rotator cuff tear.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to a compensable initial rating for rhinitis.

4. Entitlement to a separate compensable rating for headaches (currently evaluated as sinusitis with headaches rated as 10 percent disabling).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs




ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1993 to March 1994, June 2000 to September 2000, September 2002 to July 2004, and May 2005 to October 2010.
      	
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs' (VA) Regional Office (RO) in Montgomery, Alabama.  

In December 2009, the Board remanded the matter for additional development.  That development having been completed, the claims have been returned to the Board and is now ready for appellate disposition.

With regard to the Veteran's claim for headaches, as noted by the Board in December 2009, the issues certified for appellate review included entitlement to service connection for headaches.  However, in the December 2009 remand, the Board determined that service connection for this disorder has already been granted as it has been rated in conjunction with the Veteran's service-connected sinusitis.  As such, the Board recharacterized the issue as entitlement to a separate compensable rating for headaches.

Additionally, the Board notes that the Veteran has submitted additional service treatment records and post-service treatment records since the issuance of the last supplemental statement of the case.  However, a waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  As described in the decision below, the service connection claims on appeal are being granted.  As for the increased rating claims, the newly submitted evidence is entirely devoid of any evidence pertinent to rating these disabilities.  For all of these reasons, this additional evidence needs not been reviewed by the RO prior to adjudication by the Board.

In September 2006 correspondence, the Veteran raised the issue of entitlement to service connection for bronchitis.  This has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's right shoulder disorder was incurred in service and has been etiologically related to service.

2.  The Veteran's back disorder was incurred in service and has been etiologically related to service.

3.  The Veteran's rhinitis is not manifested by a greater than 50-percent obstruction of nasal passage on both sides, a complete obstruction on one side, or by polyps.

4.  The Veteran's service-connected sinusitis with headaches is evaluated under rating criteria which take into consideration the disabling effects of headaches, and a separate rating for headaches would result in the duplicative, overlapping evaluation of the same manifestations.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a right shoulder disorder are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2011).	

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a back disorder are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 (2011).	

3.  The criteria for an initial compensable rating for the Veteran's rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6522 (2011).

4.  The criteria for a separate rating for the Veteran's headaches have not been met.  38 C.F.R. §4.14, 4.97, General Rating Formula for Sinusitis,  4.124a, Diagnostic Code 8100 (2011); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims
Generally, to prove direct service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

	A.  Right Shoulder
The Veteran seeks service connection for a right shoulder disorder.  He contends that he suffered an injury to his right rotator cuff in service.  He states that he mostly self-medicated with Motrin for this condition while on active duty.  Currently, he experiences chronic aching and difficulty with lifting and carrying items.

The Veteran has a current diagnosis of acromioclavicular (AC) joint traumatic arthritis with stenosis, as well as supraspinatus tendinopathy of the right shoulder, of mild to moderate severity, documented on VA examination in April 2011.
      
As for the in-service incurrence of the disorder, as discussed by the Board in December 2009, the Veteran is competent to describe his symptoms of recurrent pain in his right shoulder in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He reported being told he had a torn rotator cuff.  While X-rays and range of motion studies failed to reveal any disorder, no testing which might reveal a torn rotator cuff was conducted.

On VA examination in April 2011, the examiner took these contentions into account and determined that the Veteran's right shoulder AC joint arthropathy with tendonitis is most likely caused by or a result of military service.  The rationale offered was that the medical evidence shows a consistent pattern of right AC joint traumatic progressive arthropathy since service.  The examiner characterized the Veteran's condition as a progressive injury, and noted that there had been a slight worsening of the condition since last examination.
 
A medical opinion formed on the basis of the Veteran's reported medical history cannot be rejected without the Board first finding that the Veteran's allegations are not credible.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that Board may not disregard a medical nexus opinion solely on the rationale that the medical opinion was based on an "uncorroborated" history given by the Veteran of in-service acoustic trauma where the history has not been found by the Board to be inaccurate; the case involved a Korean War Veteran and 1973 fire destroyed records); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2005); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding the Board cannot determine that a Veteran's statements lack credibility merely based on a lack of such documentation in the service treatment records).  The Board finds no reason here to doubt the credibility of the statements made by the Veteran.  His statements have been both internally consistent, and consistently reported to medical providers in the course of receiving treatment.  

Further, there is no nexus evidence to the contrary of the April 2011 VA examiner's opinion.  The Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted, and indicated that it would not be permissible to undertake further development if the purpose was to obtain evidence against an appellant's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Moreover, the Board finds the April 2011 opinion fully adequate as it was informed by a review of the claims file, a physical examination of the Veteran, and was supported by a sufficient rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Given all of this, and affording all reasonable doubt in favor of the Veteran, Board finds the evidence supports that the Veteran's current right shoulder was incurred in service and is related to service.  Accordingly, the claim is granted. 

	B.  Back
The Veteran seeks service connection for a back disorder.  He contends he injured his back on active duty and was treated at a clinic in Guantanamo Bay, Cuba, and treated with Motrin on numerous occasions.  He also indicates that he self-medicated with Motrin during flare-ups of the disorder.

The first element of service connection has been satisfied as the record contains a current diagnosis of lumbar strain, documented, for example, on VA examination in April 2011.  

As to the second element of service connection, the Veteran's service treatment records reflect treatment for back problems on several occasions.  On an April 2005 Report of Medical History, the Veteran was noted to suffer from lower back pain.  In a July 2004 treatment record, the Veteran was diagnosed with a lumbar strain.  In a May 2004 record, he was also noted to have low back pain.  Further, in a March 2007 buddy statement from J.F., J.F. asserted his personal knowledge of the Veteran's limited range of motion and inability to bend over due to back pain during physical training.  Given this evidence, the Board finds the in-service incurrence element of service connection has been met.

Additionally, resolving any reasonable doubt in favor of the Veteran, the Board finds the nexus evidence of record to be in equipoise.  On VA examination in August 2011, the examiner found that it is less likely than not that the Veteran's current back disability was caused by service due to inadequate documentation with which to establish such a connection.  By contrast, on VA examination in April 2011, the examiner found the Veteran's lumbar strain is at least as likely as not (50/50 probability) caused by or a result of the lumbar strain in service.  The rationale for this opinion was that the Veteran has manifested a consistent lumbar strain pattern, and his current disability is consistent with the lumbar strain noted in service.  Finally, in an August 2004 private medical record assessing the Veteran's sleep problems, the physician noted that chronic low back pain can sometimes be associated with difficulty sleeping.  

Given all of this evidence, the Board finds the evidence is, at very minimum, in equipoise.  The August 2004 private medical record is of low probative value because it is speculative and indirect, and no explanation for the speculation was offered.  See Tirpak v.  Derwinski, 2 Vet.  App.  609 (1992) (holding that medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship); see also Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.)  

Comparing the August 2011 negative opinion with the April 2011 positive opinion, the Board is more persuaded by the April opinion because it is supported by an adequate rationale.  The examiner explained that a relationship could be found because the pattern of lumbar strain in service is consistent with the current presentation.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.")  By contrast, while the August 2011 examiner cited an inadequacy of the record as the basis for the negative nexus opinion, an explanation of the meaning of this was not offered. 

For these reasons, the Board finds that at minimum, the benefit of the doubt rule is for application.  Accordingly, the Veteran's claim is granted.


Increased Rating Claims
Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  The assignment of a particular diagnostic code is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which diagnostic code or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

      A.  Rhinitis
At the outset, the Board observes that  in September 2006 the Veteran expressed disagreement with the August 2006 decision granting service connection and assigning an initial rating for his rhinitis.  As such, the Veteran has appealed the initial evaluation assigned and the severity of his disability is to be considered during the entire period from the initial assignment of the disability rating to the present. See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran has been assigned a noncompensable evaluation for his allergic rhinitis under 38 C.F.R. § 4.97, Diagnostic Code 6522, allergic or vasomotor rhinitis.  Under this code, a 10 percent rating is warranted where there are no polyps, but there is a greater than 50-percent obstruction of nasal passage on both sides, or complete obstruction on one side.  A 30 percent rating is warranted for evidence of polyps.

Here, the Board cannot find that a compensable rating is warranted for the Veteran's allergic rhinitis because there is no evidence of the severity of nasal obstruction required for a compensable rating.  

On VA examination in June 2005, the examiner found no polyps present.  The Veteran had a partial obstruction of 50 percent on the right side, and 25 percent on the left side of the nares.  He had no tenderness in the sinus area, no drainage from his nose or throat, and no crusting.  On VA examination in May 2006, the examiner found swollen turbinates blocking 50 percent of the nares bilaterally.  No sinus tenderness on palpation was found.  On VA examination in April 2011, the Veteran had a 60 percent obstruction on the left side, and a 50 percent obstruction of the right nasal passage.  Nasal polyps were not present.  There was permanent hypertrophy of the turbinates from bacterial rhinitis.  There was no tissue loss, scarring, deformity, or evidence of Wegener's granulomatosis or granulomatous infection.  The VA and private treatment records are devoid of information sufficient for rating this disability.  

The Board acknowledges that the Veteran does suffer from bilateral nasal obstruction due to his rhinitis.  Unfortunately, however, a compensable rating of 30 percent requires a bilateral obstruction greater than 50 percent on both sides, or a complete obstruction on one side.  38 C.F.R. 4.97, Diagnostic Code 6522 (2011) (emphasis added).  The evidence here simply does not support this rating.  

The Board has also considered the application of other diagnostic codes pertaining to the nose and throat in an effort to determine whether a higher rating may be possible, but finds no other code applicable to this disability.  The Board notes that the Veteran has already been awarded service connection for the similar condition of sinusitis.  Additionally, while the April 2011 VA examiner observed permanent hypertrophy of turbinates from bacterial rhinitis, the nasal obstruction was not greater than 50 percent bilaterally and the examiner determined that rhinoscleroma is not present, foreclosing entitlement to a compensable rating under Diagnostic Code 6523.  Additionally, the medical evidence of record indicates the Veteran does not have (i) loss of part of her nose, or scars resulting in exposure of both nasal passages; (ii) inactive or active-tuberculosis or laryngitis; (iii) chronic laryngitis; (iv) a total laryngectomy; (v) complete organic aphonia; (vi) stenosis of the larynx; (vii) an injury to the pharynx; or (viii) Granulomatous rhinitis.  As such, the rating criteria associated with these respective disorders are inapplicable.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502, 6504, 6515, 6516, 6518, 6519, 6520, 6521 and 6524.

In sum, the weight of the credible evidence demonstrates that the Veteran's rhinitis does not warrant a compensable rating.  While the requirements of Fenderson have been considered, the evidence of record shows that the Veteran's nasal disability has not warranted a compensable rating at any point in the appeal period.   For all of these reasons, the Veteran's claim must be denied.


      B.  Headaches
The Veteran seeks a separate, compensable rating for his headaches.  In this regard, the Board notes that it previously determined that service connection for headaches is already in effect as the Veteran's headaches have been rated in conjunction with his service-connected sinusitis.  The sinusitis is rated under Diagnostic Code 6513 which provides that  a 10 percent rating is warranted for 1 or 2 incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or 3 to 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires 3 or more incapacitating episodes of sinusitis per year requiring prolonged (lasting 4 to 6 weeks) antibiotic treatment, or more than 6 non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or for near-constant sinusitis characterized by headaches, pain, and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

The issue presently is whether a separate, compensable rating is warranted for the Veteran's headaches.

Under DC 8100, a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one episode in 2 months over the last several months.  A 30 percent evaluation is warranted for migraines manifested by characteristic prostrating attacks occurring on an average of once a month over several months. A 50 percent evaluation is warranted for migraines with very frequent and completely prostrating and prolonged attacks which produce severe economic inadaptability. 38 C.F.R. § 4.124a  , Diagnostic Code (DC) 8100. 

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Dyspnea, tachycardia, nervousness, fatigability, etc., may result from many causes; some may be service-connected, others, not.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  See 38 C.F.R. § 4.14.  

After reviewing the totality of the evidence, the Board finds that a separate compensable rating is not warranted for the Veteran's headaches.

Here, the medical record consistently refers to the Veteran's headaches as a symptom of his service-connected sinusitis, rather than as a separate disability in its own right.  For example, on VA examination in May 2006, the Veteran was diagnosed with headaches, likely secondary to sinusitis.  On VA examination in April 2011, the Veteran was diagnosed with a headache syndrome, likely related to allergies/sinus problems, due to the pattern of the Veteran's history.  While the Veteran reported to each examiner his belief that his headaches may be attributable to other etiologies, these represent the medical conclusions reached by the physician upon examination of the Veteran and a review of the medical record.  The matter of etiology is one within the province of trained medical professionals, and as such, the Veteran's lay opinion cannot be probative in this regard.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen  v. Brown, 10 Vet. App. 183, 186 (1997).  The remainder of the medical record, comprised by VA and private treatment records, similarly offer no medical findings to support that the Veteran's headaches are unrelated to his sinusitis or should be rated as a separate disability.

Moreover, the rating criteria for sinusitis contemplate duplicative symptomatology as that contemplated by the Diagnostic Code for headaches because the General Rating Formula for Sinusitis includes the symptom of headaches.  Again, the critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  Under the General Rating Formula, the presence of headaches is encapsulated within the rating criteria and compensable ratings are assigned based on the frequency and severity of incapacitating episodes.  Similarly, Diagnostic Code 8100, the code for headaches, provides evaluations based on the frequency of prostrating attacks.  Moreover, the Board cannot point to any symptomatology claimed by the Veteran that is addressed by the Diagnostic Code for headaches, but not by the Diagnostic Code for sinusitis.  The Veteran's service-connected sinusitis with headaches is evaluated under rating criteria which take into consideration the disabling effects of headaches, and a separate rating for headaches would result in the duplicative, overlapping evaluation of the same manifestations.  In short, a separate evaluation for the Veteran's headaches, in addition to the rating he is receiving for sinusitis, would violate the rule against pyramiding.  Where the law and not the evidence is dispositive, the claim must be denied because of the appellant's lack of legal entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in his or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in June 2005 and April 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by the Veteran and what evidence the VA would attempt to obtain on his behalf.  The letter of April 2006 additionally provided the appellant with information concerning the evaluation and effective date that could be assigned should the claims on appeal be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board is also satisfied that the RO has substantially complied with its December 2009 remand directives as they pertain to the claims herein decided.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  As directed by the Board, the AOJ afforded the Veteran the opportunity to submit any additional evidence pertinent to the claim, obtained additional information about his dates of service, and afforded the Veteran the VA examinations for each claim on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records and post service treatment records have been obtained.  As noted by the RO prior to the Veteran's September 2011 submission of additional service treatment records, it appears that records from certain, specified time periods have been deemed unavailable.  The Board has reviewed the efforts made to obtain these records and finds that exhaustive attempts have been accomplished, and additional attempts to obtain any missing records would be futile.  Additionally, the Board notes that the Veteran is not prejudiced by the absence of any service treatment records, as the service connection claims herein decided are being granted.  The Board further notes that the Veteran has been afforded the opportunity for a hearing but declined the request.  He has been afforded multiple VA examinations throughout this appeal, including in June 2005, May 2006, a April 2011, and August 2011.  The Board finds that the examinations were adequate to allow proper adjudication of the issues on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disability.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  


ORDER

Service connection for a right shoulder disorder is granted.

Service connection for a back disorder is granted.

An initial compensable disability rating for rhinitis is denied. 

A separate compensable disability rating for headaches is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


